Citation Nr: 1030958	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served from November 1950 to September 1952.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran served from November 1950 to September 1952, 
including service in the Republic of Korea, and his decorations 
included the Combat Infantry Badge.

2.  Many years after leaving the military, the Veteran developed 
Alzheimer's type dementia from which he died on October [redacted], 2004.  
No other principal or contributory causes of death were listed on 
his death certificate.  

3.  The competent evidence of record does not show that the 
Veteran's Alzheimer's disease was incurred in service or 
manifested to a compensable degree within one year following his 
separation from service.  Nor does that evidence show that the 
Veteran's illness was related to his exposure to combat-related 
stressors.

4.  The Veteran was not service connected for Alzheimer's disease 
or any other disability during his lifetime.

5.  The Veteran did not die of a service-connected disability nor 
may he be presumed to have died of such a disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially to the Veteran's 
death.  It is not sufficient to show that the disability casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  No 
compensation shall be paid, however, if the disability was the 
result of the person's own willful misconduct or abuse of alcohol 
or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including dementia and psychoses, if 
they are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2009). 

The Veteran died on October [redacted], 2004.  His October 2004 death 
certificate listed the sole cause of death as Alzheimer's type 
dementia.  He was not service connected for that disease or any 
other disability during his lifetime.  Nevertheless, the 
appellant now contends that, while serving in Korea, the Veteran 
was exposed to combat-related stressors that caused him to 
develop posttraumatic stress disorder (PTSD) and other mental 
health problems, including alcohol abuse, which materially 
contributed to his death.

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2009).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected disability.  
In order to qualify for service connection, the Veteran must 
establish, by clear medical evidence, that his alcohol or drug 
abuse disability is secondary to or is caused by their primary 
service-connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

At the outset, the Board acknowledges that the Veteran's service 
medical records in this case have been determined to be 
unavailable.  In November 2004 and January 2005, the RO requested 
the Veteran's complete service medical records from the National 
Personnel Records Center (NPRC).  However, in responses dated in 
November 2004 and January 2005, the NPRC indicated that the 
Veteran's service medical records could not be found.  

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that 
obligation by making multiple attempts to secure the Veteran's 
service medical records from a variety of sources, including from 
the appellant.  Specifically, the RO sent the appellant 
correspondence in April 2005 requesting that she submit all 
service records in her possession and any other information that 
might enable VA to reconstruct those records.  In response to 
those requests for information, the appellant indicated that she 
did not have any service records in her possession, and was duly 
informed of the unavailability of additional records.  No other 
alternative sources of records have been identified.  In June 
2007, the RO issued a formal finding that the Veteran's service 
medical records were unavailable.

The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's service personnel records show that he served in 
the Republic of Korea and received decorations, including the 
Combat Infantry Badge, which establish that he engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2009).  However, based on a thorough review of the 
record, the Board finds that the preponderance of the evidence 
does not establish that the Veteran's death was caused or 
aggravated by any combat-related stressors or any other aspect of 
his military service. 

The Veteran's service medical records have been determined to be 
unavailable.  His post-service medical records reveal that he was 
diagnosed with Alzheimer's disease in October or November 2003.  
Although the Veteran received ongoing treatment for that disease, 
his overall health progressively worsened and he died on October 
[redacted], 2004.

Approximately one year after the Veteran's death, in October 
2005, his long-term private family physician submitted a 
statement indicating that the Veteran had developed alcoholism, 
nightmares, and sleep disturbances following his discharge from 
active duty.  The private physician opined that those early 
psychiatric symptoms were related to the Veteran's military 
service and contributed to his later mental decline and fatal 
dementia.  Significantly, however, the private physician 
acknowledged that his account of the Veteran's post-service 
psychiatric problems was based on lay history provided by his 
family, which was not corroborated by any clinical evidence of 
record.

In January 2010, the Board requested a Veterans Health Administration 
(VHA) opinion from a VA psychiatrist regarding whether the Veteran 
met the DSM-IV criteria for PTSD during his lifetime and, if so, 
whether that disorder caused or aggravated the Alzheimer's type 
dementia that resulted in his death.  Additionally, the Board asked 
the VA psychiatrist to comment on whether the Veteran's death was 
otherwise related to his military service.

In April 2010, the Board received a report and opinion from a 
staff psychiatrist at a VA Medical Center who, after reviewing 
the claims folder and relevant medical literature, determined 
that it was less likely than not that the Veteran's death was 
related to his military service.  The VA psychiatrist conceded 
that the Veteran possibly met the DSM-IV criteria for PTSD as a 
result of his combat service in Korea and that disorder might 
have contributed to his later alcoholism.  However, the examiner 
emphasized that any PTSD symptoms, including alcoholism, which 
the Veteran might have experienced were unrelated to his 
Alzheimer's disease.  As a rationale for that opinion, the VA 
psychiatrist observed that "alcohol abuse is not shown to 
contribute to or be related to Alzheimer's and there is no proven 
link between alcoholic dementia and Alzheimer's dementia."  
Additionally, the VA psychiatrist noted that, while the Veteran 
reportedly had been a heavy drinker for many years after leaving 
service, his VA outpatient treatment records showed that he had 
stopped drinking by June 2003, approximately 16 months prior to 
his death.  That psychiatrist further opined that there was no 
other evidence of record that suggested a nexus between the 
Veteran's fatal Alzheimer's type dementia and any aspect of his 
service.

In April 2010, VA provided the appellant with a copy of the VHA 
examiner's February 2010 report and opinion and requested that 
she submit any additional evidence or argument in support of her 
claim.  The appellant did not respond to that correspondence.  
Consequently, any additional information that may have been 
elicited in support of her claim for surviving spouse benefits 
has not been obtained because of her inability or unwillingness 
to cooperate.  The Board reminds the appellant that the duty to 
assist in the development and the adjudication of claims is not a 
one-way street.  If an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although supportive of the appellant's claim, the Board is 
inclined to place less probative value on the private physician's 
October 2005 statement indicating that the Veteran's Alzheimer's 
type dementia was related to the mental health problems 
(alcoholism, nightmares, and sleep disturbances) that he 
developed following his combat service in Korea.  The Board 
acknowledges that the private physician treated the Veteran for 
several years prior to his death.  Nevertheless, the Board 
considers it significant that the private physician does not 
appear to have had any training or expertise in psychiatry or 
psychology.  Additionally, that private physician did not provide 
a rationale for the opinion, which further limits its probative 
weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nor did that 
private physician base his findings on a review of the Veteran's 
service medical records or other pertinent evidence in the claims 
folder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Instead, 
that physician relied on the statements of the Veteran's family 
members.  A medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  
To ensure a thorough examination and evaluation, the Veteran's 
disability must be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (2009).  

In contrast, the Board assigns greater probative weight to the 
subsequent February 2010 VHA examiner's opinion that the 
Veteran's Alzheimer's type dementia was not caused or aggravated 
by combat-related stressors or any other aspect of his military 
service.  The VHA opinion constitutes the most current medical 
evidence of record and was based on a review of the claims 
folder, including the October 2005 private physician's statement.  
Moreover, unlike that private physician's statement, the VHA 
opinion was rendered by a specialist in psychiatry and supported 
by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  
Additionally, the Board considers it significant that the VHA 
examiner's opinion is consistent with other clinical evidence of 
record, which does not show a nexus between the Veteran's fatal 
Alzheimer's type dementia and his military service.

The Board recognizes that, in addition to rendering a negative 
nexus opinion with respect to the Veteran's Alzheimer's disease, 
the February 2010 VHA examiner indicated that the Veteran's 
experiences in Korea might have caused him to develop PTSD, 
which, in turn, might have contributed to his alcoholism.  
However, the Board finds the examiner's findings in this regard 
to be inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may not' 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms 
such as 'could have been' is not probative).  

Moreover, even if the Board were to concede, based on the 
February 2010 VHA examiner's opinion, that the Veteran met the 
DSM-IV criteria for PTSD due to combat-related stressors and 
thereafter developed alcoholism as a consequence of that 
disability, the evidence would still be insufficient to show that 
the Veteran's death was related to service.  The Board is mindful 
that service connection for a disability resulting from alcohol 
abuse may be warranted where such abuse is secondary to, or as a 
symptom of, a service- connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  However, in this case, the 
February 2010 VHA examiner expressly determined that, to the 
extent the Veteran suffered from PTSD or any secondary 
alcoholism, neither of those conditions caused or aggravated his 
fatal Alzheimer's disease.  

The Board finds that the evidence of record does not support a 
finding in favor of granting service connection for the Veteran's 
cause of death on a secondary basis.  The probative evidence is 
against establishing a medical nexus between the Veteran's fatal 
Alzheimer's type dementia, the cause of death listed on his death 
certificate, and any aspect of his active service.  Indeed, the 
probative value weighs against a finding of a nexus, as the 
February 2010 VHA examiner specifically found that the Veteran's 
Alzheimer's disease was not caused or aggravated by his combat-
related stressors, any PTSD or alcoholism derived therefrom, or 
any other aspect of his military service.  The Board finds that 
opinion to be the most persuasive evidence of record.  
Accordingly, the Board finds that service connection for the 
Veteran's cause of death is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The 
evidence of record does not show any complaints or clinical 
findings of Alzheimer's type dementia until October or November 
2003, more than 50 years after the Veteran left service.  In view 
of the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight 
of the competent evidence is against establishing a nexus between 
the Veteran's service and his cause of death.  The February 2010 
VHA examiner expressly determined that the Veteran's death was 
not caused or related to any incident in service.  Thus, the 
Board finds that direct service connection is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the 
evidence does not show that any dementia manifested to a 
compensable degree within one year following the Veteran's 
separation from service such that presumptive service connection 
may be granted.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the appellant's assertions that the 
Veteran's fatal Alzheimer's type dementia was related to the PTSD 
and alcohol dependency that he developed in service.  However, as 
a layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring medical 
knowledge).  In any event, the Board has obtained a VHA opinion 
that expressly rebuts the appellant's theory of medical causation 
and that opinion is afforded the greatest probative value.

In sum, the evidence shows that the Veteran died from Alzheimer's 
type dementia that had its onset more than 50 years after he left 
the military and was unrelated to his period of active service or 
to any incident therein, including exposure to one or more combat 
stressors.  Additionally, the weight of the evidence shows that 
no disability incurred in or aggravated by service either caused 
or contributed to the Veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for the 
cause of the Veteran's death, that claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board is sympathetic to the appellant's claim and does not 
wish to diminish the Veteran's valorous and decorated combat 
service in Korea.  However, the Board is precluded from granting 
claims on an equitable basis and is constrained to follow the 
specific applicable provisions of law.  38 U.S.C.A. § 7104(c) 
(West 2002).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp 
v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  Generally, 
notice for a DIC case must include: ( 1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.  38 U.S.C.A. § 5103(a) (West 2002).

Here, the RO sent correspondence in November 2004 and April 2005, 
and a rating decision in May 2005.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided with 
all of notice criteria required by Hupp; however, the Board 
concludes that this error was nonprejudicial, as the Veteran was 
not service- connected for any disabilities prior to his death 
and the appellant has demonstrated her awareness of that fact.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, while the 
appellant contends that the Veteran's death was related to PTSD 
symptoms that he developed in service, she does not contend that 
he was service connected for that disorder.  Nor does she claim 
that the Veteran's death was otherwise related to a service-
connected disability or any other aspect of service.  
Accordingly, the failure to provide Hupp-compliant notice is not 
prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the June 2006 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a VHA opinion in relation to this appeal.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


